

116 S2553 IS: Eliminating Discrimination And Creating Corridors to Expand Student Success Act of 2019
U.S. Senate
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2553IN THE SENATE OF THE UNITED STATESSeptember 26, 2019Mr. Van Hollen (for himself, Mr. Portman, Mr. Merkley, Ms. Collins, Mr. Wyden, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to strike the provision of the American Opportunity Tax
			 Credit that denies the credit to students with felony drug convictions. 
	
 1.Short titleThis Act may be cited as the Eliminating Discrimination And Creating Corridors to Expand Student Success Act of 2019 or the ED ACCESS Act of 2019.
		2.Elimination of denial of american opportunity tax credit for students convicted of a felony drug
			 offense
 (a)In generalSection 25A(b)(2) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D). (b)Effective dateThe amendment made by this section shall apply to taxable years ending after the date of the enactment of this Act.